Remarks
Claims 1, 7-9, and 15-17 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
Applicant explains Applicant’s understanding of a portion of the claims, Applicant’s understanding of a portion of the references, and alleges “Campero at the cited passages or elsewhere is silent as to the effectiveness of an authentication token being based on a transaction type associated with the token.”  The claims do not include this subject matter, however.  Claim 1, for example, includes 3 separate determinations; whether:
(i) the authentication record includes an effective authentication token;
(ii) the transaction is of a predetermined type of transaction associated with the authentication token; and 
(iii) the transaction is being performed within a predetermined time period for usage of the authentication token.  
Therefore, despite Applicant’s allegation that (i) includes (ii), they are completely separate.  Therefore, Applicant’s argument has nothing to do with the claims at hand.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant then explains Applicant’s understanding of a portion of Tosey and alleges “As a result, neither Campero nor Tosey teach or suggest” and copies in the determining limitation.  To the contrary, Campero disclose this subject matter as follows:
Determine, from the distributed ledger, whether (i) the authentication record includes an effective authentication token, (ii) the transaction is of a predetermined type of transaction associated with the authentication token, and (iii) the transaction is being performed within a predetermined time period for usage of the authentication token (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; validation good for a period of time, such validation being placed in a ledger, as explained above, for example);
Furthermore, Tosey discloses this subject matter as follows:
Tosey, however, discloses determine, from the distributed ledger, whether (i) the authentication record includes an effective authentication token, (ii) the transaction is of a predetermined type of transaction associated with the authentication token, and (iii) the transaction is being 
Therefore, both Campero and Tosey disclose the argued subject matter.  Since Applicant has not provided any actual argument against any reference for any claimed subject matter, no further response is necessary.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-9, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 1 has been amended to state “determine, from the distributed ledger, whether (i) the authentication record includes an effective authentication token, (ii) the transaction is of a predetermined type of transaction associated with the authentication token, and (iii) the transaction is being performed within a predetermined time period for usage of the authentication token”.  The application as originally filed does not include basis for determining these 3 things separately.  All independent claims include similar subject matter and are rejected for the same reasons.  All dependent claims are also rejected at least based on their dependencies.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 8, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Campero (U.S. Patent Application Publication 2018/0075677) in view of Tosey (U.S. Patent 7,100,203).
Regarding Claim 1,
Campero discloses a system operatively connected with a block chain distributed network and for using the block chain distributed network for facilitating network authentication for real time interactions using pre-authorized data records, the system maintained by an entity, the system comprising:
A memory device (Exemplary Citations: Figures 6 and 8 and associated description); and
A processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer readable program code to (Exemplary Citations: Figures 6 and 8 and associated description):
Receive, at a node of a block chain distributed network, an authentication record associated with a user of a data network (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; credential or other authentication transaction within ledger, for example);
Receive a request from a user to perform a transaction (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and 
In response to receiving the request to perform the transaction, access a distributed ledger, wherein the distributed ledger is updated based on communications from the block chain distributed network (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; the ledger is distributed and updated based on transactions at any device using the ledger, for example);
Determine, from the distributed ledger, whether (i) the authentication record includes an effective authentication token, (ii) the transaction is of a predetermined type of transaction associated with the authentication token, and (iii) the transaction is being performed within a predetermined time period for usage of the authentication token (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; validation good for a period of time, such validation being placed in a ledger, as explained above, for example);
If so (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; user already authenticated, for example):

If not (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; user not authenticated yet or period of time has elapsed, for example):
Request full authentication credentials from the user (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; request the user be authenticated via badge, for example);
Receive the full authentication credentials from the user (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; receive credentials from badge, for example);
Authenticate the user using the full authentication credentials (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; authenticate such, for example); and
Create the authentication token based on the authenticated credentials (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; recording the grant/denial of access, for example); and

But does not explicitly disclose requesting less than full credentials from the user, receiving the less than full credentials from the user, and authenticating the user using the less than full credentials.  
Tosey, however, discloses determine, from the distributed ledger, whether (i) the authentication record includes an effective authentication token, (ii) the transaction is of a predetermined type of transaction associated with the authentication token, and (iii) the transaction is being performed within a predetermined time period for usage of the authentication token (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures; determining if a timer (e.g., rapid idle timeout) has elapsed, for example);
If so (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures; if so, for example):
Request less than full authentication credentials from the user (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures; request that the user click on a 
Receive the less than full authentication credentials from the user (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures; receive user response, for example); and
Authenticate the user using the less than full authentication credentials (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures; authenticate user response, for example);
If not (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures; if not, for example):
Request full authentication credentials from the user (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures; initial authentication, after normal idle timeout, after a restart following powerdown idle timeout, or the like, as examples);
Receive the full authentication credentials from the user (Exemplary Citations: for example, Abstract, Column 2, 
Authenticate the user using the full authentication credentials (Exemplary Citations: for example, Abstract, Column 2, line 63 to Column 3, line 54, Column 4, lines 3-65, and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the reauthorization techniques of Tosey into the access management system of Campero in order to re-authorize a user significantly faster than by requiring full credential authentication every time, to ensure that an authentic/authorized user is still using a machine after a certain time period, to save power by making the machine go standby/inactive after a certain time period, and/or to increase security in the system.  
Regarding Claim 9,
Claim 9 is a computer program product claim that corresponds to system claim 1 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a method claim that corresponds to system claim 1 and is rejected for the same reasons.  
Regarding Claim 8,

Access a set of rules configured to cause the system to access the updated authentication record to facilitate performance of a real time interaction (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures; allowing or denying a transaction (e.g., PII access) based on authentication within the ledger, for example).  
Regarding Claim 16,
Claim 16 is a computer program product claim that corresponds to system claim 8 and is rejected for the same reasons.  

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Campero in view of Tosey and Griffin (U.S. Patent 10,805,067).
Regarding Claim 7,
Campero as modified by Tosey discloses the system of claim 1, in addition, Campero discloses that the processing device is further configured to execute computer readable program code to:
Record the updated authentication record on a distributed ledger (Exemplary Citations: for example, Paragraphs 10, 32, 34-41, and associated figures);
But does not explicitly disclose that this distributed ledger is a second distributed ledger different than the distributed ledger.  

Regarding Claim 15,
Claim 15 is a computer program product claim that corresponds to system claim 7 and is rejected for the same reasons.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432